Citation Nr: 0905493	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  04-11 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for diabetes 
mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1969.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1. In a final rating decision issued in December 2001, the RO 
denied a claim for service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

2. Evidence added to the record since the final December 2001 
RO denial is to some extent new, but it does not raise a 
reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

The December 2001 rating decision is final; new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for diabetes mellitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).   VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the Veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board notes that, in Pelegrini v. Principi, the Court 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  18 Vet. App. 112 (2004).  
Nevertheless, during the course of the appeal, 38 C.F.R. § 
3.159(b) was revised to eliminate the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  Thus, any defect in notice as to this element 
is considered harmless.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini.  In this case, the Veteran was 
provided with a VCAA notification letter in January 2003 
prior to the initial unfavorable AOJ decision issued in May 
2003  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in January 2003 informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  This letter also advised him 
that his claim had been previously denied and that, in order 
for his claim to be allowed, he must establish that he was 
exposed to herbicides, thereby satisfying the requirement of 
Kent. 

However, the Board notes that the Veteran was not provided 
with the appropriate standard for what is new and material 
evidence.  The standard provided to the Veteran was that the 
evidence must bear directly and substantially on the issue to 
be considered material.  The correct standard, as further 
discussed below, is that the evidence must have a reasonable 
possibility of substantiating the Veteran's claim.  Failure 
to provide pre-adjudicative notice of any VCAA elements is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
Veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the Board observes that the letter advised the 
Veteran that he must establish herbicide exposure and that, 
if the Veteran presented evidence related to that fact, such 
evidence would both bear directly and substantially upon the 
issue and raise a reasonable possibility of substantiating 
the Veteran's claim.  Hence, the Board determines that the 
Veteran had knowledge of what the evidence must show and the 
lack of notice as to the correct legal standard in no way 
altered the nature of the evidence he must submit.  
Accordingly, the Board finds no prejudice to the Veteran has 
resulted from the error in the January 2003 notice.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).
 
With regard to the notice requirements under Dingess/Hartman, 
no notice as to disability ratings and effective dates was 
provided.  However, again, the Board finds that the Veteran 
has not been prejudiced.  Id.  As the Board herein concludes 
that the preponderance of the evidence is against the 
Veteran's new and material claim, any questions as to the 
assignment of disability ratings and effective dates are 
rendered moot.  Therefore, the Board finds that the Veteran 
was provided with all necessary notice under VCAA prior to 
the initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The veteran's 
service treatment records, service personnel records, VA 
medical records, and private medical records were reviewed by 
both the AOJ and the Board in connection with adjudication of 
his claim.  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claim. 

As for a VA examination, the duty to provide a VA examination 
does not attach in new and material claims until new and 
material evidence has been submitted.  38 C.F.R. § 3.156(c).  
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.





II. Analysis

The veteran contends that he was exposed to herbicides in 
service and that this exposure resulted in his current 
diabetes mellitus.  Thus, he contends that service connection 
is warranted for diabetes mellitus.

In a rating decision issued on December 12, 2001, the RO 
denied service connection for diabetes mellitus on the basis 
that the Veteran's service personnel records did not reflect 
service in Vietnam.  The veteran submitted a statement in 
July 2002 again requesting service connection for diabetes 
mellitus, and the issue was reconsidered and again denied in 
a November 2002 rating decision.  The November 2002 rating 
decision is considered to relate back to the December 2001 
rating decision.  See Jennings v. Mansfield, 509 F.3d 1362 
(Fed. Cir. 2007) (a claim becomes final and subject to a 
motion to reopen only after the period for appeal has run, 
and any interim submissions before finality must be 
considered by the VA as part of the original claim).  
Accordingly, the Veteran must have filed a notice of 
disagreement within one year of the December 2001 rating 
decision, which he did not.  Subsequent to the November 2002 
rating decision, the next communication from the Veteran was 
a statement received on December 30, 2002.  Thus, the 
December 2001 decision is final.  38 U.S.C.A. § 7105 (West 
1991)[(2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001) 
[(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claim to reopen in December 2002; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Since the final December 2001 rating decision, the Veteran 
has submitted additional statements as to his herbicide 
exposure and VA and private treatment records dated through 
January 2004.  The Board finds that this evidence is, to some 
extent new, but not material.

Specifically, at the time of the December 2001 decision, the 
Veteran's service treatment records were of record, as well 
as evidence of post-service treatment for diabetes mellitus.  
However, there was no evidence demonstrating that the Veteran 
served in the Republic of Vietnam.  At the time of that 
decision, the Veteran had argued that he was exposed to 
herbicides while stationed in Thailand or when he was in 
Vietnam on assignment delivering supplies and fuel.  However, 
his service personnel records indicated only that the Veteran 
served in Thailand from May 1968 to May 1969.  Additionally, 
a request for verification of service in Vietnam from the 
National Personnel Records Center yielded a negative 
response.  

Since that time, the Veteran has submitted additional 
treatment evidence showing a diagnosis of diabetes mellitus.  
He has also contended that his plane to Thailand landed in 
Danang in the Republic of Vietnam and that he was required to 
disembark before the flight continued on to Thailand.  The 
veteran has not submitted any supporting documentation of 
this claim or offered information about the flight that could 
possibly provide a basis for an attempt to verify the event 
by VA.  He has only provided his own statements and the names 
of individuals with whom he served in Thailand.  Thus, the 
Veteran has not submitted new and material evidence.  The 
treatment evidence is neither new nor material as it only 
continues to establish that the Veteran has a current 
diagnosis of diabetes mellitus.  The veteran's contentions 
about landing in Danang are new, but they are not material, 
as such claims do not raise a reasonable possibility of 
substantiating the Veteran's claim without supporting 
documentation.  Cf. Moray v. Brown, 5 Vet. App. 211 (1993) 
(Lay assertions of medical causation cannot suffice as new 
and material evidence to reopen a claim).  Thus, there 
remains no documentation of service in the Republic of 
Vietnam or herbicide exposure from another source.

Therefore, the Board must conclude that the evidence added to 
the record since the January 2000 denial is to some extent 
new, but not material, in that it does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for diabetes mellitus.  As 
such, the Board finds that the evidence received subsequent 
to the RO's December 2001 decision is not new and material 
and the requirements to reopen the claim of entitlement to 
service connection for diabetes mellitus have not been met.  
Therefore, the claim to reopen a previously denied claim 
seeking service connection for diabetes mellitus is denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus is denied. 


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


